    Case: 1:19-cv-02625 Document #: 55 Filed: 03/10/21 Page 1 of 3 PageID #:425




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

Teamsters Local Union No. 727               :
Pension Fund, by and through its            :      Civil Action
Board of Trustees, John T. Coli, Jr.,       :
Zachary Frankenbach, Michael DeGard,        :
Nicholas Micaletti, John McCarthy,          :
Gregory T. Youmans, Carl S. Tominberg, :
and Robert Sheehy,                          :      No. 19-cv-02625
1300 W. Higgins Road, Suite 103,            :
Park Ridge, IL 60068,                       :
                                    :
             and                            :      Hon. Jeffrey T. Gilbert
                                            :
Teamsters Local Union No. 727               :
Health & Welfare Fund, by and through its   :
Board of Trustees, John T. Coli, Jr.,       :
Zachary Frankenbach, Michael DeGard,        :
Nicholas Micaletti, John McCarthy,          :
Gregory T. Youmans, Carl S. Tominberg, :
and Robert Sheehy,                          :
1300 W. Higgins Road, Suite 103,            :
Park Ridge, IL 60068,                       :
                                            :
             and                            :
                                            :
Teamsters Local Union No. 727               :
Legal & Educational Assistance Fund,        :
by and through its Board of Trustees,       :
John T. Coli, Jr., Zachary Frankenbach,     :
Michael DeGard, Nicholas Micaletti,         :
John McCarthy, Gregory T. Youmans,          :
Carl S. Tominberg, and Robert Sheehy,       :
1300 W. Higgins Road, Suite 103,            :
Park Ridge, IL 60068,                       :
                                            :
                           Plaintiffs,      :
                                            :
                    v.                      :
                                            :
Nathan Tamayo                               :
                                            :
                           Defendant.       :
    Case: 1:19-cv-02625 Document #: 55 Filed: 03/10/21 Page 2 of 3 PageID #:426




                    MOTION FOR ENTRY OF DEFAULT JUDGMENT

       NOW COME the Plaintiffs Teamsters Local Union No. 727 Pension Fund, Teamsters

Local Union No. 727 Health & Welfare Fund, Teamsters Local Union No. 727 Legal and

Educational Assistance Fund and Parking Industry Labor Management Committee (“Plaintiff

Funds”) and move this Honorable Court to enter default judgment on behalf of the Plaintiff

Funds and against Defendant Nathan Tamayo (“Defendant” or “Tamayo”) on the grounds that

the Defendant failed to answer or otherwise plead to the Plaintiff Funds’ Complaint. (See Dkt.

No. 1). Defendant was served with a copy of the Complaint and exhibits on July 18, 2019 as set

forth in the Affidavit of Service filed with the Court. (See Dkt. No. 8). The time for Defendant to

file an answer or to otherwise respond to the Complaint has expired; and, as of the date of the

filing of this request to enter a default judgment, the Defendant has not filed an answer or other

responsive pleading. On March 9, 2020, the Court found the Defendant to be in default, the

Complaint filed herein be taken as confessed (See Dkt. No. 31) and granted Plaintiff Funds leave

to conduct a payroll audit of Defendant and prove up damages for entry of judgment. The

Plaintiff Funds submit the affidavit of Funds Manager William Coli as proof of damages owed to

the Funds (attached as Exhibit “1”) and the Declaration of Cara M. Anthaney (attached as

Exhibit “2”) regarding the attorneys’ fees and costs incurred by the Plaintiff Funds in this matter.

       WHEREFORE, Plaintiffs requests the following relief:

       1. That a default be entered against the Defendant Nathan Tamayo and that the

           Complaint filed herein be taken as confessed.

       2. That the Court enter judgment in favor of Plaintiffs and against Tamayo in the

           amount of $7,559.72 for all outstanding contributions owed to each Plaintiff Fund
    Case: 1:19-cv-02625 Document #: 55 Filed: 03/10/21 Page 3 of 3 PageID #:427




          including interest, liquidated damages and audit and legal fees under the Settlement

          Agreement for claims in the previous lawsuit named therein.

       3. That the Court enter judgment in favor of the Plaintiff Funds and against Defendant

          Nathan Tamayo, in the amount of $17, 698.05 for attorney’s fees and court costs in the

          amount of $712.50 as mandated by ERISA;

       4. Any other relief that this Court deems just and equitable.


Respectfully submitted,

                                            CTM LEGAL GROUP

                                              s/ Cara M. Anthaney__________
                                            CARA ANTHANEY, ESQUIRE
                                            77 W. Washington, Suite 2120
                                            Chicago, IL 60602
                                            Office        (312) 346-2052
                                            Facsimile     (312) 492-4804
                                            Email cara.anthaney@ctmlegalgroup.com
                                            Counsel to Plaintiff Funds

Dated: March 10, 2021
